Title: George Washington Jeffreys to Thomas Jefferson, 30 March 1818
From: Jeffreys, George Washington
To: Jefferson, Thomas


                    
                        
                            Dear Sir.
                            Red House No C
March 30th 1818.
                        
                        Your letter of March the 3rd 1817 which you were So good as to write me on horizontal ploughing has proved has of great value to this section of our state—and I hope you will hear with the same pleasure which I feel in communicating the beneficial effects which have resulted from your communication to me on this subject. I received your letter in time last spring to lay off my fields horizontally or according to the mode detailed in your letter—and such has been the success attending this experiment and am so well pleased with it that I can with confidence assert with you that “horizontal ploughing is to prove the Salvation of our hilly lands.” All who have seen this mode of ploughing are so struck with its good effects in preventing land from washing, as to induce them to adopt it and it is now spreading rapidly through this neighbourhood—I have no  doubt but that it will become general in this section of No C as the land is very broken and the people much in the spirit of improving their system of agriculture.
                        On my own farm, the principal part of which consists of hilly land, I find it difficult to have good ploughing done on hillsides that are in any degree steep—owing to the impracticability of throwing the soil turned by the plough uphill; I therefore feel great need of Col Randolph’s hillside plough which throws the furrows downhill both going and returning. In your letter you gave me an idea of its general principle—I now have to request you (whenever your leisure may permit) to favour me with such a detailed account of its parts and the manner in which they are put together, also their size or dimensions, with an accompanying draft (if the thing is practicable) as will enable me to have the “hill side plough” made in our shops.
                        I am the more anxious to obtain the hillside plough as I am convinced that a desideratum will be  experienced in horizontal ploughing until it is used.
                        
                        Your piece on the construction of Mouldboards addressed to Sir John St Clair in 1798, then President of the British board of agriculture I have lately read with great attention and also much to my instruction. This piece with a multitude of other evidences which you have given prove to me that amid the exertions of a long and laborious life successfully devoted to the interest and prosperity of our country in a political point of view, that you have not neglected to advance the improvement of agriculture, the first of arts and the foundation of the whole. Accept Sir the high respect &
                        
                            consideration which I entertain for your character and my wishes for your health & happiness.
                            George Washington Jeffreys.
                        
                    
                    
                        P.S. I would thank you to mention the Post office nearest to which Col Randolph your son in Law resides as our society wish to write to him on some of the branches or pursuits of agriculture, understanding that he displays great skill therein.
                        
                            G W Jeffreys.
                        
                    
                    
                        I am happy to observe that an agricultural Society has been established at Charlottesville, within your vicinity. I look to it with much interest hoping that it will do much in promoting the prosperity of agriculture.
                    
                